Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the Final Office Action on the merits of Application No. 16/391974, filed on 04/23/2019. Claims 1-4, 6-20 are still pending in the application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the mechanical brake device from claim 6 and the retaining mechanism from claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 1597485 to Nakamura et al (henceforth referred to as Nakamura).
Regarding claims 1-4, 6-15, and 17-18, Nakamura discloses a speed governor assembly, comprising: 
a sheave (i.e. Fig. 1, ref. 11); 
a centrifugal mechanism (i.e. Fig. 1, ref. 15A, 15B) mounted on the sheave and rotating together with the sheave; 
an overspeed protection switch (i.e. Fig. 1, ref. 20) at a first distance from a radial outer surface of the centrifugal mechanism; 
a core ring (i.e. Fig. 1, not reference but ring shown around shaft, ref. 14) disposed coaxially with the sheave; 
a rocker arm (i.e. Fig. 1, ref. 31) connected to the core ring, the rocker arm configured to rotate with the core ring (i.e. Machine Translation line 225-227); 

wherein the centrifugal mechanism engages with the core ring and drives the core ring and the triggering arm (i.e. Fig. 1, ref. 22B, 24B) to rotate when the sheave reaches a second speed, the rotation of the triggering arm can contact and trigger the overspeed protection switch (i.e. Machine translation lines 217-229 and 270-274). 
Wherein when the sheave reaches a first speed, the centrifuge mechanism is deployed to a degree such that it can contact and trigger the overspeed protection switch (i.e. Machine translation lines 208-213).
Wherein the first distance is set such that a ratio of the first speed to the second speed is in a range of the speed is in a range of 0.9-1.0 (i.e. Machine translation line 208 and 218, 1.3 or 1.4 times rated speed: ratio is 1.3:1.4 = 0.93).
Wherein the triggering arm is directly connected to the core ring (i.e. Fig. 1, ref. 24B, 22B is connected to ring around shaft, ref. 14). 
Wherein the core ring drives the rocker arm to rotate and triggers a mechanical brake device (i.e. Fig. 1, ref. 26, 30) when the sheave reaches the second speed. 
Wherein the rocker arm has a first end and a second end, the first end of the rocker arm is connected to the core ring (i.e. Fig. 1, one end of ref. 31 is connected to ring via read. 22B), and the second end of the rocker arm is connected to a safety gear pull rod (i.e. Fig. 1, second end of ref. 31 is connected to ref. 28). 

Wherein the triggering arm is in the shape of a plate or column (i.e. Fig. 1, ref. 22B is in shape of a plate), and the triggering arm has a proximal end (i.e. Fig. 1, lower end) for connection with the rocker arm or the core ring and a distal end (i.e. Fig. 1, upper end at ref. 24B) for triggering the overspeed protection switch. 
Wherein the distal end of the triggering arm has an axial extension portion (i.e. Fig. 1, ref. 24B) that is aligned with a contact end (i.e. Fig. 1, ref. 20L) of the overspeed protection switch.
Wherein the proximal end of the triggering arm is connected to the rocker arm through a plurality of bolts (i.e. Fig. 1, ref. 32).
Wherein the triggering arm and the overspeed protection switch are on the same side of the rotation axis of the sheave (i.e. Fig. 1, in this case on the upper side).
Wherein the overspeed protection switch (i.e. Fig. 1, ref. 20) is above the triggering arm (i.e. Fig. 1, ref. 22B).
Wherein the centrifugation mechanism comprises a plurality of centrifugal block supports (i.e. Fig. 2, not referenced but the pins connected at either end of ref. 17) each carrying a centrifugal block (i.e. Fig. 2, ref. 15A, 15B), a plurality of connecting rods (i.e. Fig. 1, ref. 17) connected between the plurality of centrifugal block supports and a retaining mechanism (i.e. Fig. 2, ref. 19) holding the plurality of centrifugal block supports together. 

Wherein the retaining mechanism is a spring device (i.e. in this case Fig. 1, ref. 19 is a spring) or a magnetic device. 
An elevator system (i.e. Fig. 4) of claim 14, wherein the elevator system is configured with the sped governor assembly (i.e. Fig. 4, ref. 11) according to claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al in view of US Patent Application Publication No. 2005/0126859 to Aulanko et al (henceforth referred to as Aulanko). 
Regarding claim 20, Nakamura does not teach the running speed of the car is less than or equal to 1.0 m/s. However, rated speed of an elevator is governed by usage demand and local safety regulations and not novel to the invention. For example, Aulanko teaches a rated speed of below 2 m/s for a car carrying a nominal load of 1000kg. Below 2m/s is within the . 

Allowable Subject Matter
Claims 16 and 19 are allowed.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive. 
To summarize, Applicant argues on page 8, last paragraph that the rocker (i.e. ref. 31) in Nakamura does not rotate about a common axis with the core ring (i.e. 24B). This argument is not persuasive because Nakamura teaches the rocker element, ref. 31, “connected to the arm 22B is pulled in the rotation direction” (i.e. Machine translation lines 225-226). Therefore, the rocker element, ref. 31, does rotate with core ring and the claim limitations are satisfied. The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DIEM M TRAN/Examiner, Art Unit 3654